Citation Nr: 0112750	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Clement J. Zablocki Medical 
Center
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
outpatient treatment rendered at Door County Memorial 
Hospital on April 13, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from August 1962 to August 
1965.  His claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from June 1999 and December 1999 
decisions of the Program Manager, Fee Services Section, of 
the Department of Veterans Affairs Clement J. Zablocki 
Medical Center in Milwaukee, Wisconsin (VAMC).


REMAND

The veteran claims that he is entitled to payment for 
outpatient treatment rendered at Door County Memorial 
Hospital (Door), a non-VA facility, on April 13, 1999.  
Additional development by the RO is necessary before the 
Board can decide this claim.  

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, as the record stands, there is insufficient 
medical evidence in the claims file to decide the veteran's 
claim.  The veteran argues that the outpatient treatment 
rendered on April 13, 1999 constitutes emergent care.  He 
specifically argues that, on April 13, 1999, he sought the 
treatment at issue on the advice of his private physician, 
who did not believe the veteran could wait in excess of one 
month (the first appointment date available for the veteran 
at the VAMC) to receive follow-up treatment for care rendered 
at Door on April 6, 1999. 

The VCAA provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  In this case, the VAMC denied the 
veteran's claim on the basis that the outpatient treatment 
rendered on April 13, 1999 was nonemergent.  However, there 
is no medical opinion of record addressing this matter.  On 
Remand, such an opinion might substantiate the veteran's 
claim and should therefore be obtained.  

This case is REMANDED to the VAMC for the following 
development:

1.  The RO should transfer the veteran's 
claims file to an appropriate specialist 
for an opinion as to whether it is at 
least as likely as not that an emergency 
necessitated the outpatient treatment 
rendered on April 13, 1999.  The 
specialist should provide the rationale 
on which his or her opinion is based. 

2.  Thereafter, the VAMC should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



